Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.42 Roma, 2 de abril de 2007 COMISIÓN NACIONAL DEL MERCADO DE VALORES Dirección de Mercados Primarios Paseo de la Castellana, 19 28046 Madrid Muy señores nuestros: Dear Sirs, En cumplimiento de lo dispuesto en el In compliance with article 82 of Act Artículo 82 de la Ley 24/1988, de 28 de 24/1988, of July 28th, on the Securities julio, de Mercado de Valores, ENEL S.p.A. Market, ENEL S.p.A. hereby reports the comunica el siguiente: following: HECHO RELEVANTE RELEVANT INFORMATION Las iniciativas adoptadas por E.On, de un The actions adopted by E.On, Acciona and lado, y Acciona y Enel, del otro, para Enel to promote and defend their promover y defender sus respectivos respective management projects for proyectos de gestión en Endesa han Endesa have led to a business and legal desembocado en un estado de confrontation, which threatened to confrontación empresarial y judicial que become permanent, to the detriment of amenazaba con hacerse permanente en Endesa, its shareholders and the parties. detrimento de Endesa, de sus accionistas y de las partes. Para remediar esta situación y despejar la In order to bring that situation to an end incertidumbre e inestabilidad que podrían and to dissipate the uncertainties and comprometer el desarrollo futuro de unsteadiness that could compromise Endesa y afectar al éxito de sus Endesa´s future development and operaciones y de su desarrollo financiero adversely affect the success of its si se prolongaran indefinidamente, E.On, operations and financial performance of Acciona y Enel han decidido de común Endesa if continued into the indefinite acuerdo en el día de hoy poner fin a sus future, E.On, Acciona and Enel have diferencias mediante la celebración del decided today to jointly resolve and settle acuerdo que se adjunta (el Acuerdo), their conflicts by entering into the cuyos términos más relevantes se resumen attached agreement (the Agreement), a continuación (se adjunta una versión en the main terms of which are summarized castellano del Acuerdo a efectos below (a Spanish version of the meramente informativos). Agreement prepared for informational purposes is enclosed). 1. Compromisos de E.On respecto de su 1. E.On´s undertakings as to its tender OPA offer E.On se ha comprometido (i) a no E.On has undertaken (i) not to waive the - 1 - renunciar a la condición a la que está existing condition precedent of its current sujeta su OPA en curso, y a dejar dicha tender offer, and accordingly E.On will oferta sin efecto si las aceptaciones not acquire any shares tendered if less recibidas no alcanzan la mayoría del than a majority of the outstanding share capital social de Endesa; y (ii) a no capital of Endesa is tendered in the offer; adquirir acciones de Endesa ni realizar and (ii) unless E.Ons tender offer is otro tipo de operaciones sobre las acciones successful, not to acquire, nor to enter into de Endesa durante los próximos cuatro other kind of transactions in respect of, años, salvo que la OPA de E.On tenga shares in Endesa for the next four years. éxito. 2. Adquisición por E.On de activos de 2. Acquisition by E.On of assets of Endesa Endesa Enel y Acciona se han comprometido a Enel and Acciona have undertaken to someter a la consideración de los órganos submit to the consideration of the sociales de Endesa y, específicamente, de corporate bodies of Endesa (and su Junta General, y a apoyar en ellos, la specifically, of its shareholders´ meeting), venta a E.On de los siguientes activos: and to support within those bodies, the sale to E.On of the following assets: (i)Los activos de Endesa Europa, S.L.U. (i) the assets onwed by Endesa Europa, en Francia, Italia, Polonia y Turquía; y S.L. in France, Italy, Poland and Turkey; and (ii) ciertos activos adicionales radicados (ii) certain additional assets located in en España consistentes en (a) derechos Spain consisting of (a) drawing rights por 10 años sobre una capacidad de over 450 MW of nuclear-generated 450 MW de energía eléctrica de origen electricity under a 10-year energy nuclear en base a un contrato de supply agreement; and (b) three suministro de energía y (b) tres power plants with an installed centrales térmicas con una potencia capacity of approximately 1475 MW instalada conjunta de in aggregate. aproximadamente 1475 MW. El precio de la compraventa será el valor The price of the sale and purchase of these de mercado de los activos a transferir, assets will be equal to the fair market cuya determinación se basará en la value of these assets, which will be based valoración de varios bancos de inversión on the valuation made by several de reconocido prestigio internacional. investment banks of internationally recognized standing. 3. Adquisición por E.On de activos de 3. Acquisition by E.On of assets of Enel Enel Enel ha asumido, por su parte, el For its part, Enel has agreed to sell to E.On compromiso de vender a E.On su its stake in Enel Viesgo Generación, S.L., participación en Enel Viesgo Generación, Enel Viesgo Servicios, S.L., and Electra de S.L., Enel Viesgo Servicios, S.L., y Electra - 2 - de Viesgo Distribución, S.L. Viesgo Distribución, S.L. Acciona y Enel han acordado hoy Acciona and Enel have agreed today to modificar el Acuerdo sobre Acciones de amend the Cooperation Agreement Endesa suscrito y comunicado al mercado executed and disclosed to the market on el pasado 26 de marzo de 2007 para dejar March 26, 2007 to eliminate the clause that sin efecto la estipulación que preveía la provided for the integration of Viesgos integración de los activos de Viesgo en assets into Endesa (a copy of such Endesa (se adjunta copia del referido agreement and its translation into Spanish acuerdo y de su traducción al castellano). are enclosed hereto). El precio de la compraventa será el valor The price of the sale and purchase of these de mercado de los activos a transferir, assets will be equal to the fair market cuya determinación se basará en la value of these assets, which will be based valoración de varios bancos de inversión on the valuation made by several de reconocido prestigio internacional. investment banks of internationally recognized standing. 4. Condiciones suspensivas 4. Conditions preceden t Los compromisos de venta previstos en The sale undertakings set forth in sections los apartados 2 y 3 anteriores están sujetos 2 and 3 above are subject to the al cumplimiento o renuncia de las satisfaction or waiver the following siguientes condiciones suspensivas: (1) conditions precedent: (1) that Acciona and que Acciona y Enel hayan adquirido el Enel have acquired effective control over control efectivo sobre Endesa y (2) que las Endesa and (2) that the parties have partes hayan obtenido las autorizaciones obtained relevant regulatory administrativas pertinentes. authorizations. 5. Acuerdos sobre acciones legales 5. Agreements on legal claims Acciona y Enel, de un lado, y E.On, de Acciona and Enel, on the one hand, and otro han acordado desistir de todas las E.On, on the other, have agreed to release acciones legales que pudiesen haber and waive any claims (and to terminate all iniciado respecto de sus respectivas litigation) they may have against each inversiones en Endesa y en general other relating to Endesa securities and renunciar a cualquier reclamación futura related matters. relativa a tales inversiones. 6. OPA de Acciona y Enel 6. Tender Offer by Acciona and Enel El Acuerdo reitera, también frente a E.On, The Agreement reaffirms the undertaking el compromiso asumido por Acciona y of Acciona and Enel set forth in the Enel en el Acuerdo sobre Acciones de Cooperation Agreement executed on Endesa celebrado el 26 de Marzo de 2007 March 26, 2007 between them, for their de formular una OPA sobre la totalidad benefit and for the benefit of E.On, to del capital de Endesa en los términos y launch a tender offer for the total share condiciones establecidos en el Acuerdo capital of Endesa on the terms and subject sobre las Acciones de Endesa, a un precio to the conditions set forth in the - 3 - no inferior a  41, incrementado con los Cooperation Agreement, at a price per intereses devengados sobre tal importe Endesa share not lower than  41, plus desde la fecha del Acuerdo sobre las interest accrued on such amount from the Acciones de Endesa hasta la fecha de date of the Cooperation Agreement until presentación de la OPA a un interés the date of the filing of the tender offer at equivalente a EURIBOR a 3 meses, y an interest rate equal to the three-month deduciendo cualquier dividendo pagado Euro Interbank Offered Rate (EURIBOR), respecto de las acciones de Endesa con minus any dividends paid on Endesa posterioridad a la fecha del Acuerdo sobre shares from and after the date of the las Acciones de Endesa. Cooperation Agreement. 7. Intereses en juego 7. Interests at stake El Acuerdo busca salvaguardar todos los The Agreement aims at safeguarding all intereses implicados en una empresa de la the interests involved in a company with envergadura y significación de Endesa. the relevance and magnitude of Endesa. Las partes entienden que el Acuerdo, The parties believe that the Agreement además de satisfacer sus legítimos will, besides satisfying their legitimate intereses privados, beneficia: private interests: a) el interés de los accionistas a) benefit the public shareholders, minoritarios pues el Acuerdo because the Agreement increases the contribuye a acelerar y dotar de speed and certainty with which certeza a la OPA que lanzará Acciona Acciona and Enel could launch their y Enel sobre Endesa a un precio tender offer for Endesa securities, superior al ofrecido por E.ON (al which tender offer will be at a higher menos, 41 Euros, incrementado con los price (at least  41, plus interest intereses devengados sobre ese accruing on such amounts until the importe desde la presentación de la launch of the tender offer, and OPA, ajustado por los dividendos adjusted for any dividends distribuidos), porque, entre otros distributed) than the price offered in motivos, en caso de que E.On E.Ons tender offer, in part because the desistiese de su oferta por no tener six-month moratorium established in ésta resultado positivo, no será the CNMV´s resolution issued on aplicable la moratoria de seis meses March 23, 2007 will not apply if E.On establecida por la CNMV en su withdraws its offer because it has not acuerdo de 23 de marzo de 2007; had a positive result.; b) el interés del mercado eléctrico b) benefit the Spanish electricity market español y los consumidores , ya que las and customers , because the sales desinversiones previstas en el provided for in the Agreement, Acuerdo mediante la venta de activos consisting of asset sales to E.On, will a E.On contribuirán a dinamizarlo y a contribute to the enhancement of the incrementar su nivel de competencia level of workable competition in the efectiva, al menos, bajo dos market, at least, from two perspectives: perspectivas: (a) reforzando la (a) by strengthening the competitividad de los operadores competitiveness of the secondary secundarios y (b) minorando la cuota players and (b) by reducing the market de mercado del primer operador, que share of the first player, which has - 4 - en ocasiones se ha considerado sometimes been regarded as potencialmente elevada por las potentially high by antitrust autoridades de la competencia, pero authorities, but without undermining sin afectar el estatus de Endesa como Endesas status as a sector leader in un líder del sector en España y Spain and Latin America; and Latinoamérica; y c) el interés de la propia Endesa , toda c) benefit Endesa , because the Agreement vez que el Acuerdo está llamado a is expected to facilitate the facilitar la gestión de la compañía, a management of Endesa, to guarantee garantizar la operatividad de sus the functioning of its corporate bodies órganos sociales (minimizando el (minimizing the risk of deadlock) and riesgo de bloqueo) y a despejar las to dissipate the uncertainties regarding incógnitas sobre el futuro de Endesa Endesas future that obstructed or que impedían o dificultaban su hindered its strategic planning. It planificación estratégica. Debe should also be noted that a significant también observarse que buena parte portion of the sales provided for in the de las desinversiones que implica el Agreement (namely, the sale of Endesa presente Acuerdo (señaladamente la Italia) would nonetheless be otherwise venta de Endesa Italia) serían de otra required on regulatory grounds and in forma exigibles y, en todo caso, sin any event will not adversely impact afectar adversamente el negocio actual the ongoing operations of Endesa. de Endesa. Atentamente, Yours sincerely, ENEL S.p.A. P.p. /s/Claudio Sartorelli _ Claudio Sartorelli Secretario del Consejo de Administración de Enel, S.p.A. Advertencias Legales Disclaimer Este comunicado contiene información sobre Acciona, This communication contains information on Acciona, S.A. (Acciona), Enel SpA (Enel) y E.ON AG (E.On) con S.A. (Acciona), Enel S.p.A. (Enel) and E.ON AG (E.On) in respecto a la titularidad última de acciones de Endesa, connection with the beneficial ownership of shares in S.A. (Endesa) y con respecto a un acuerdo (Acuerdo) Endesa, S.A. (Endesa) and in connection with an celebrado hoy entre Acciona, Enel y E.On, y a las agreement (the "Agreement") entered into today among operaciones y asuntos que forman parte del Acuerdo. Acciona, Enel, and E.On and the transactions and matters contemplated by the Agreement. Este comunicado debe leerse junto con el Acuerdo. Una copia del Acuerdo, en su versión inglesa original, se This communication should be read together with the presentará ante la Securities and Exchange Comission (SEC) Agreement, an original English language copy of which de los Estados Unidos y su traducción al español se ha will be filed with the U.S. Securities and Exchange presentado ante la Comisión Nacional del Mercado de Commission (SEC) and a Spanish language translation of Valores (CNMV). which has been filed with the Spanish Comisión Nacional - 5 - del Mercado de Valores (CNMV). Adicionalmente, los analistas e inversores deben revisar cuidadosamente los documentos presentados por Further, analysts and investors should carefully review all Acciona, Enel y E.On ante la CNMV y con la SEC, porque of the filings made by Acciona, Enel and E.On with the dichos documentos contienen información importante CNMV and with the SEC, because those filings contain sobre Acciona, Enel y E.On, su titularidad última de important information about Acciona, Enel and E.On, acciones de Endesa, el Acuerdo, las transacciones their beneficial ownership of Endesa shares, the contempladas en el mismo, y otras materias relacionadas. Agreement, the transactions contemplated thereby, and El Acuerdo y toda la información mencionada en este other related matters. The Agreement and all of the párrafo están disponibles públicamente en www.cnmv.es information referred to in this paragraph is publicly y www.sec.gov y debe considerarse reproducida en este available at www.cnmv.es and www.sec.gov , and must be comunicado. considered incorporated by reference in this communication. La ejecución de las operaciones previstas o referidas en el Acuerdo a las que se refiere este comunicado (incluida la The implementation of the transactions contemplated or OPA de E.On en curso por el 100% de las acciones de referred to by the Agreement and referred to herein, Endesa, la oferta pública de adquisición conjunta que (including the pending tender offer by E.On for 100% of Acciona y Enel han propuesto sobre el 100% de las the shares of Endesa, the contemplated joint tender offer acciones de Endesa y la adquisición por parte de E.On de by Acciona and Enel for 100% of the shares of Endesa, and ciertos activos propiedad de Endesa y Enel) se encuentra the acquisitions by E.On of some assets owned by Endesa sujeta a varias condiciones, autorizaciones, eventualidades and Enel) is subject to various conditions, authorizations, y otros requisitos y restricciones derivadas de la contingencies and other significant requirements and legislación aplicable y del Acuerdo en sí. Adicionalmente, constraints deriving from applicable laws and regulations en la medida en que la legislación aplicable lo permita, and from the Agreement itself. Further, to the extent Acciona, Enel y E.On se reservan el derecho de realizar las permitted under applicable law, Acciona, Enel and E.On modificaciones, complementos, renuncias o rescisiones reserve their right to amend, supplement, waive or del Acuerdo que acuerden en cada momento. Como rescind any part of the Agreement as they may agree from resultado de lo anterior, los analistas e inversores no time to time. As a result of the foregoing, analysts and deben considerar que este comunicado o el Acuerdo investors should not rely on this communication or on the garantiza que las operaciones previstas en dichos Agreement as an assurance that any or all of the documentos se efectuarán o implementarán transactions envisaged in said documents will be necesariamente. Asimismo, se urge a los analistas e necessarily completed or implemented. Further, analysts inversores a que lean el Acuerdo y obtengan asesoría legal and investors are urged to read the Agreement and to para comprender adecuadamente los términos, seek legal advice in order to fully understand the terms, condiciones, riesgos y eventualidades a las que están conditions, risks and contingencies to which the sujetas las operaciones previstas en el Acuerdo. transactions envisaged in the Agreement are subject. Este comunicado tiene el propósito de resumir y explicar This communication has the purpose of summarizing and ciertas disposiciones claves del Acuerdo a los accionistas explaining certain key provisions of the Agreement for the de Acciona, Enel y E.On, a otros inversores de Endesa y al benefit of the shareholders of Acciona, Enel and E.On, mercado en general. La preparación y divulgación de esta other investors in Endesa and the market in general. By información no tiene por objeto recomendar o sugerir, preparing and releasing this communication, none of directa o indirectamente, cualquier estrategia de inversión Acciona, Enel or E.On intends to recommend or suggest, en relación relativa a Acciona, Enel, E.On, Endesa, o a directly or indirectly, any investment strategy in cualquier otra compañía o a sus valores. Este comunicado connection with Acciona, Enel, E.On, Endesa or any other no constituye una oferta ni solicitud de oferta para company, or with any securities issued by any such vender, suscribir o comprar algún valor, ni una solicitud persons. This communication does not constitute an offer de votos o aprobación en cualquier jurisdicción, ni habrá to sell or the solicitation of an offer to subscribe for or buy ninguna venta, emisión o transferencia de los valores a los any security, nor is it a solicitation of any vote or approval cuales se refiere este comunicado en contravención a la in any jurisdiction, nor shall there be any sale, issuance or legislación aplicable vigente en cualquier jurisdicción. transfer of the securities referred to in this communication Sujeto a los términos y condiciones establecidos en el in any jurisdiction in contravention of applicable law. Acuerdo y en el acuerdo celebrado entre Acciona y Enel el Subject to the terms and conditions provided in the 26 de marzo de 2007, Acciona y Enel presentarán un Agreement and the agreement executed by and between folleto de oferta pública de adquisición de las acciones de Acciona and Enel on March 26, 2007, Acciona and Enel Endesa ante la CNMV y otros supervisores del mercado shall file with the CNMV and with other applicable competentes en cuanto lo permitan y/o requieren las market supervisors and regulators a tender offer leyes aplicable. Dicho folleto será suministrado a los document for the shares of Endesa, as soon as it is accionistas de Endesa conforme a las leyes aplicables en la permitted and/or required under applicable laws. Such medida que dichas leyes lo permitan o requieran. prospectus will be provided to shareholders of Endesa in accordance with applicable laws to the extent required or La divulgación, publicación o distribución de este permitted thereby. comunicado en ciertas jurisdicciones puede ser restringida por ley y, por lo tanto, las personas pertenecientes a The release, publication or distribution of this dichas jurisdicciones deben informarse y observar estas communication in certain jurisdictions may be restricted restricciones. by law and therefore persons in any such jurisdiction into which this communication is released, published or - 6 - Información Importante y Adicional para Inversores distributed should inform themselves about and observe Estadounidenses such restrictions. Si Acciona y Enel inician una oferta pública de Additional Important Information for U.S. Investors adquisición de acciones en los Estados Unidos, deberán presentar ante la SEC un folleto de oferta pública de If Acciona and Enel commence a tender offer in the adquisición de acciones que incluirá una oferta de United States, they will file with the SEC a statement that compra, carta compromiso y documentos relacionados. Se will include an offer to purchase, a letter of transmittal enviarán la oferta de compra, carta compromiso y and related documents. The offer to purchase, letter of documentos relacionados a los tenedores registrados transmittal and related documents will also be mailed to estadounidenses de acciones de Endesa y a los tenedores U.S. holders of record of Endesa shares and holders of de American Depositary Shares (ADS) de Endesa American Depositary Shares (ADSs) representing Endesa representativos de acciones de Endesa y se pondrán a la shares, and be made available for distribution to beneficial disposición de los beneficiarios últimos de las acciones de owners of Endesa shares and ADSs. The solicitation of Endesa y los ADSs. Las ofertas para la adquisición de las offers to buy the Endesa shares and ADSs will only be acciones de Endesa y los ADSs se hará únicamente de made pursuant to the offer to purchase, the letter of acuerdo con la oferta de compra, carta compromiso y transmittal and related documents. When they are documentos relacionados. Cuando estén disponibles estos available, U.S. shareholders should carefully read those materiales, los inversores estadounidenses deben leerlos materials (as well as any amendments and supplements to cuidadosamente (junto con cualquier modificación y those materials) prior to making any decisions with complemento de esos materiales) antes de tomar alguna respect to the tender offer because they will contain decisión con respecto a la oferta pública de adquisición de important information, including the various terms of, acciones porque contendrán información importante, and conditions to, the tender offer. When they are incluyendo los términos y condiciones a la oferta pública available, U.S. shareholders will be able to obtain the offer de adquisición de acciones. Cuando estén disponibles, los to purchase, the letter of transmittal and related inversores estadounidenses podrán obtener la oferta de documents without charge from the SEC's website at compra, carta compromiso y documentos relacionados sin www.sec.gov and will receive information at an cobro alguno de la página de Internet de la SEC en appropriate time on how to obtain such materials for free www.sec.gov y recibirán información en el momento from Acciona and Enel or their duly designated agent. oportuno de cómo obtener sin cargo dichos materiales de Acciona y Enel o de su agente debidamente designado. Declaraciones a Futuro Forward-Looking Statements Este comunicado puede contener estimaciones y previsiones. Términos como espera, anticipa, This communication may contain forward-looking pretende, planea, cree, persigue, o estima y statements. Forward-looking statements may be identified otras palabras de significado similar ayudan a identificar by words such as "expects", "anticipates", "intends", dichas estimaciones y previsiones, y declaraciones sobre "plans", "believes", "seeks", "estimates", "will" or words of las expectativas de negocio de Acciona, Enel, E.On o similar meaning and include, but are not limited to, Endesa como consecuencia de las operaciones propuestas. statements about the expected future business of Acciona, Dichas estimaciones y previsiones se basan únicamente en Enel, E.On or Endesa resulting from and following the las expectativas actuales del equipo directivo de Enel y proposed transaction. These statements are based on the están sujetas a incertidumbres y otros factores que current expectations of Enels management, and are podrían dar lugar a diferencias importantes entre las inherently subject to uncertainties and changes in referidas estimaciones y los resultados. Entre estos circumstances. Among the factors that could cause actual factores se encuentran la satisfacción de la condiciones de results to differ materially from those described in the la operaciones propuestas y los cambios del entorno forward-looking statements are factors relating to político, económico, regulatorio o de mercado a los que satisfaction of the conditions to the proposed transaction, Acciona, Enel, E.On y Endesa están sujetos. Enel no se and changes in global, political, economic, regulatory and compromete en modo alguno a actualizar las referidas market forces to which Acciona, Enel, E.On and Endesa estimaciones y previsiones, ni a ajustar las mismas a are subject. Enel does not undertake any obligation to futuros acontecimientos o evoluciones. update the forward-looking statements to reflect actual results, or any change in events, conditions, assumptions or other factors. - 7 - ANEXO 1: ACUERDO ENTRE ANNEX 1: AGREEMENT BETWEEN ACCIONA, ENEL Y E.ON SUSCRITO ACCIONA, ENEL AND E.ON DATED EL 2 DE ABRIL DE 2007 APRIL 2, 2007 ANEXO 2: TRADUCCIÓN AL ANNEX 2: TRANSLATION INTO CASTELLANO DEL ACUERDO ENTRE SPANISH OF THE AGREEMENT ACCIONA, ENEL Y E.ON SUSCRITO BETWEEN ACCIONA, ENEL AND EL 2 DE ABRIL DE 2007 E.ON DATED APRIL 2, 2007 ANEXO 3: ACUERDO ENTRE ANNEX 3: AGREEMENT BETWEEN ACCIONA Y ENEL, SUSCRITO EL 2 DE ACCIONA AND ENEL, DATED APRIL ABRIL DE 2007, DE MODIFICACIÓN 2, 2007, OF AMENDMENT OF THE DEL ACUERDO SOBRE ACCIONES DE COOPERATION AGREMENT ENDESA SUSCRITO POR ACCIONA Y BETWEEN ACCIONA AND ENEL ENEL EL PASADO 26 DE MARZO DE DATED MARCH 26, 2007 ANEXO 4: TRADUCCIÓN AL INGLÉS ANNEX 4: TRANSLATION INTO DEL ACUERDO ENTRE ACCIONA Y ENGLISH OF THE AGREEMENT ENEL, SUSCRITO EL 2 DE ABRIL DE BETWEEN ACCIONA AND ENEL, 2007, DE MODIFICACIÓN DEL DATED APRIL 2, 2007, OF ACUERDO SOBRE ACCIONES DE AMENDMENT OF THE ENDESA SUSCRITO POR ACCIONA Y COOPERATION AGREMENT ENEL EL PASADO 26 DE MARZO DE BETWEEN ACCIONA AND ENEL DATED MARCH 26, 2007
